Citation Nr: 1446478	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD).

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the time period from October 13, 2006 to August 5, 2009. 

4.  Entitlement to an effective date earlier than October 13, 2006 for the award of service connection for PTSD.  

5.  Entitlement to an effective date earlier than July 30, 2003 for the award of service connection for CAD.    



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1969 to February 1972 and from July 1974 to September 1975.   He served in the Republic of Vietnam from June 1970 to February 1972.  

The increased initial rating and earlier effective date issues come to the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  As explained in greater detail below, the service connection issue for a skin disorder comes to the Board on appeal from an earlier May 1988 rating decision issued by the RO in Wichita, Kansas, and has been open and pending ever since.  The RO in Denver, Colorado has present jurisdiction of all the issues on appeal.

A review of the Virtual VA paperless claims processing system reveals additional pertinent VA treatment records dated through 2013 that have been reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board has also considered that in a September 2009 rating decision, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective October 13, 2006.  The RO issued a September 2009 Statement of the Case (SOC) that denied the Veteran an earlier effective date for TDIU prior to October 13, 2006.  However, the Veteran did not perfect his appeal of this particular effective date issue.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  In fact, in February 2010, January 2014, and June 2014 correspondence and argument from the Veteran attorney, the Veteran did not state he was appealing this TDIU effective date issue.  Therefore, the issue of entitlement to an earlier effective date for TDIU is not on appeal before the Board.

The issues of service connection for a skin disorder and an increased rating for coronary artery disease are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  The other three remaining issues are being adjudicated in the present Board decision.  


FINDINGS OF FACT

1.  From October 13, 2006 to the present, the Veteran's service-connected PTSD is manifested by psychiatric symptoms causing total occupational and social impairment.  

2.  The Veteran first filed a formal claim for service connection for PTSD on November 5, 1987.  

3.  The RO denied service connection for PTSD in May 1988, May 1990, and July 2005 rating decisions.  The Board denied service connection for PTSD in a December 1990 decision.  All of these decisions are final.  The last final rating decision denying the PTSD claim was in July 2005.

4.  The RO received the Veteran's most recent claim to reopen service connection for PTSD on October 13, 2006.      

5.  The RO granted service connection for PTSD in a March 2009 rating decision, and established an effective date of October 13, 2006, the date of receipt of the claim to reopen.  

6.  The RO's award of service connection for PTSD in the March 2009 rating decision was based, in part, on service department records which verified a May 1971 mortar attack stressor and which were previously identified by the Veteran.  

7.  The date of claim for service connection for PTSD (November 5, 1987) is later than the date entitlement arose for PTSD, (October 26, 1987).  As such, November 5, 1987 is the proper effective date for the award of service connection for PTSD.  

8.  For CAD, the date of claim for service connection (July 30, 2003), is later than the date entitlement arose (July 7, 1998).  

9.  For CAD, there is no prior RO decision that addressed service connection for coronary artery disease prior to a June 2006 rating decision.  There is also no prior formal or informal claim for benefits for service connection for coronary artery disease pending before VA on May 3, 1989, or received by VA between that date and the current July 30, 2003 effective date now assigned.


CONCLUSIONS OF LAW

1.  From October 13, 2006 to the present, the criteria are met for a higher initial 100 percent rating for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria are met for an earlier effective date of November 5, 1987, for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(c), 3.160(c), 3.304(f), 3.400 (2013).

3.  The criteria for an effective date earlier than July 30, 2003, for the award of service connection for CAD are not met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.159, 3.314, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

For the issue of service connection for an increased initial rating for PTSD and an earlier effective date for the award of service connection for PTSD, since the Board is granting these issues in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

For the other earlier effective date issue for coronary artery disease, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the coronary artery disease issue in this case was satisfied by letters sent to the Veteran dated in December 2009 and September 2010.

Coincidentally, the earlier effective date issue on appeal for coronary artery disease stems from disagreement with the initial effective date assigned (July 30, 2003) following the grant of service connection in a December 2010 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the coronary artery disease issue prior to the December 2010 rating decision on appeal.  Thus, there is no timing error.  

Therefore, the Veteran has received all required notice in this case for the effective date issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  Moreover, the Veteran is also represented by counsel, who has submitted argument showing that he clearly has actual knowledge of what evidence is necessary to substantiate the earlier effective date appeal for coronary artery disease.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records from 1987 to 2013, Social Security Administration (SSA) disability records, VA examinations for both his PTSD and coronary artery disease, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, lay statements from others, argument from his attorney, and additional private medical evidence.  

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim for coronary artery disease has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Resolution of this issue ultimately turns on when the Veteran filed his initial claim for service connection for coronary artery disease, so a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) ; 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of the earlier effective date issue for coronary artery disease.   

II.  Increased Rating for PTSD from October 13, 2006 to August 5, 2009

      A. Schedular Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Once a Veteran has been diagnosed with a service-connected mental disorder, the VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

As provided by the General Rating Formula, a 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.   

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

The General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  DSM-IV at 46-47.  

A score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411 (PTSD).  38 C.F.R. § 4.71a (2013).  The Veteran has appealed the March 2009 rating decision that granted service connection for PTSD.  This has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of his award when his PTSD disability has been more severe than at others.  Id.  

From October 13, 2006 to August 5, 2009, the Veteran's PTSD is rated as 70 percent disabling.  On and after August 5, 2009, the Veteran's PTSD disability is rated as 100 percent disabling.  

The Veteran seeks a total 100 percent rating for his PTSD for the time period from October 13, 2006 to August 5, 2009.  He says his PTSD was just as disabling from October 13, 2006 to August 5, 2009, as it was on August 5, 2009, when he was awarded a total 100 percent rating based on the findings of an August 2009 VA psychological examiner.  He asserts total occupational and total social impairment due to numerous psychiatric symptoms.  See April 2009 Notice of Disagreement (NOD); February 2010 and June 2014 attorney letters.  

From October 13, 2006 to August 5, 2009, the evidence of record is supportive of the maximum 100 percent rating for the Veteran's PTSD.  38 C.F.R. § 4.7.  During this time period, the Veteran's service-connected PTSD is manifested by psychiatric symptoms more nearly approximating total occupational and social impairment, which is required for a 100 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 100 percent criteria, but causing the appropriate level of occupational and social impairment for a 100 percent rating, under the General Rating Formula.  See again Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran and his attorney's statements; VA mental health treatment records 2005 to 2013; VA psychological examinations dated in April 2006, January 2007, October 2008, and August 2009; and SSA disability records.

This medical and lay evidence of record documents such signs and symptoms including extreme social isolation, constant depression and anxiety, emotional numbness to family members, suicidal ideation, homicidal ideation, moderate memory impairment, flashbacks, hypervigilance, frequent panic attacks, nightmares on a nightly basis, and constant avoidance.  His PTSD has repeatedly been described as "severe" in nature.  Although he is married for over 40 years to his spouse, with five children, he has a poor, distant relationship with all of them.  He and his wife are periodically separated from each other.  In a January 2009 addendum report, a VA examiner stated that the Veteran was at high risk for divorce.  They sleep in different beds whenever his spouse is living with him.  He has no friends and no social life and no hobbies.  He stopped all enjoyable recreational activities such as hunting, and often remains alone on a mountain.  He periodically wanders in the wilderness.  The Veteran takes several psychiatric medications for his PTSD disorder.  At times he also receives individual psychotherapy.  He has not been able to work since 2005 in construction, due in large part to his service-connected PTSD symptoms.  See e.g., SSA disability records.  The VA examiners indicated he is unemployable due to his PTSD.  His PTSD prevents the Veteran from coping with normal business activities at work as it impairs his concentration, memory, and judgment.  He cannot get along with co-workers and supervisors.  He has been fired from most of his jobs, or otherwise quit due to anger issues.  The January 2007 VA examiner also assessed that the Veteran was not competent to handle his bills or financial matters.  His wife handles these matters.  One examiner noted the Veteran was unlikely to benefit from any further psychiatric therapy other than his current treatment.  Consideration of these symptoms and circumstances reflects total occupational and social impairment, which is indicative of a 100 percent rating.  See 38 C.F.R. § 4.130.

Another important factor is that many, but not all of the GAF scores in these records are indicative of "serious" impairment.  See January 2007 VA psychological examination (GAF score of 45); October 2008 VA psychological examination (GAF score of 43); August 2009 VA psychological examination (GAF score of 45). Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  These GAF scores are somewhat supportive of a 100 percent rating, when viewed in the context of his other psychiatric symptomatology.  

Notably, the Board cannot discern any difference in the Veteran's overall psychiatric disability picture from the time period from October 13, 2006 to August 5, 2009 to the time period on and after August 5, 2009, for which the RO has already awarded a total 100 percent rating for PTSD.  VA treatment records and VA examinations essentially document that the Veteran's signs and symptoms have worsened generally since October 2006, providing evidence in support of a 100 percent rating for the entire time period on appeal.  The Board is thus constrained to award a 100 percent evaluation from October 2006.

In addition, the Board notes that these records provide a basis for assigning a higher 100 percent initial rating for PTSD, effective October 13, 2006, even though several of the requirements for a higher rating are not shown.  See Mauerhan, 16 Vet. App. 436 (stating that the rating criteria provide guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).  

Therefore, the evidence supports a 100 percent rating for the Veteran's PTSD from October 13, 2006 to the present.  38 C.F.R. § 4.3.  It is not necessary to stage the psychiatric symptoms for this time period, as they have remained fairly constant.  Fenderson, 12 Vet. App at 126.

      B. Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's psychiatric symptomatology from his service-connected PTSD is fully addressed by the rating criteria under which such disability is rated.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The Veteran does not have any PTSD symptoms or effects which are not provided for in the Rating Schedule. 

In this respect, the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  It is also considers the use of psychiatric medication.  Furthermore, the holding in Mauerhan stresses that all evidence including additional symptoms must be considered in justifying a particular rating.  The Board has considered additional psychiatric symptoms the Veteran exhibits such as social isolation, hypervigilance, flashbacks, suspiciousness, constant depression and anxiety, and avoidance tendencies.  That is, all credibly demonstrated symptomatology and impairment of social/occupational functioning has been adequately considered in the assigned 100 percent schedular evaluation.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his PTSD, no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Additionally, although the Veteran's PTSD disability prevents his employment, as shown by the RO's award of a TDIU rating based largely on his PTSD from October 13, 2006 to August 5, 2009, such interference is contemplated by the schedular rating criteria for which he has been granted a total 100 rating for his PTSD disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Thus, since the Veteran's disability picture for the PTSD disability is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran also has never argued for an extraschedular rating under § 3.321(b).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected PTSD disability, the Veteran is in receipt of service connection for a left arm scar and coronary artery disease.  However, at present, the Board is remanding the CAD increased rating claim for further development.  In any event, at this juncture, even considering the combined impact of all of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  There has been no allegation to the contrary by either the Veteran or his attorney.  

III.  Earlier Effective Date for PTSD - Prior to October 13, 2006

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his current application.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim."  Wright v. Gober, 10 Vet. App. 343, 347 (1997).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Rudd v. Nicholson, 20 Vet. App. 296, 299-00 (2006).

However, there is another exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  In this regard, newly discovered service treatment records can serve as a basis for providing an early effective date under 38 C.F.R. § 3.156(c).  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  

Under 38 C.F.R. § 3.156(c)(1), service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1).  

Under 38 C.F.R. § 3.156(c)(2), service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  

Under 38 C.F.R. § 3.156(c)(3), an award made based "all or in part" on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.").  "In this sense," the Court has said of the operation of § 3.156(c), "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits maybe granted."  Vigil, 22 Vet. App. at 66-67.  

In summary, in accordance with 38 C.F.R. § 3.156(c), new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim should simply be reviewed on a de novo basis.  Besides not having to submit new and material evidence, the benefit of this provision is to assign the earliest possible effective date without the claimant having to demonstrate CUE in a prior final determination, if the service connection claim is granted.  This provision was meant to allow VA to reconsider decisions and retroactively evaluate disability in a fair manner on the basis that a claimant should not be harmed by an administrative deficiency of the government.  Thus, 38 C.F.R. § 3.156(c) has the potential to offer an earlier effective date in the present case.  

The procedural history of the PTSD claim is lengthy and relevant.  The Veteran filed a formal claim for service connection for PTSD on a VA application form (VA Form 21-526), which was received by the RO on November 5, 1987.  

The RO denied the claim for service connection for PTSD in May 1988 and May 1990 rating decisions.  In these decisions, the RO determined that none of the Veteran's alleged stressor incidents during service were corroborated.  It was also noted that although there was a PTSD diagnosis, there was insufficient evidence of a nexus to a verified in-service stressor.  The Veteran appealed the RO's denial to the Board.  

In a November 1989 Board remand, the Board directed the RO to ask the Veteran to provide more detailed information regarding his in-service stressors: dates, locations, unit assignments, and the names of the wounded or killed.  The RO was also asked to obtain the Veteran's service personnel records (SPRs) and verification of the alleged PTSD stressors from the U.S. Army & Joint Services Environmental Support Group (ESG), now known as the U.S. Armed Services Center for Research of Unit Records (USASCURR), or the Joint Services Records Research Center (JSRRC).   

After the additional development listed above was performed, and the appeal returned to the Board, in a December 1990 decision, the Board denied the claim for service connection for PTSD.  The Board found that although there was a current diagnosis of PTSD, it was not reliably shown that this was due to alleged in-service stressors.  The Veteran was given notice of the Board denial and of his appellate rights at his address of record, but he did not initiate an appeal or request reconsideration of the Board decision.  Thus, at this point, the earlier RO decisions and the December 1990 Board decision were final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1103, 20.1104.  

On July 30, 2003, the Veteran filed a formal claim to reopen service connection for PTSD.  However, in a February 2004 statement, the Veteran explicitly stated that he did not wish to pursue his PTSD claim.  This constituted a withdrawal of the Veteran's PTSD claim at that time.  Although there are no regulations governing the withdrawal of a claim at the RO level, the Court has noted that "the filing of a claim is, of course, a voluntary act.  Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  The Court has further added that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous and done with full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Once a claim or an appeal has been withdrawn, it no longer can constitute the date of claim for earlier effective date purposes.  A new claim must be filed.  See Hanson, 9 Vet. App. at 31-32 (holding the Veteran was not entitled to a February 1984 effective date for his service-connected PTSD because he withdrew that claim in May 1984).  In the present case, the Veteran's February 2004 withdrawal was explicit and unambiguous.  Therefore, the July 30, 2003 claim to reopen service connection for PTSD could no longer constitute the date of claim for effective date purposes.  

On March 10, 2005, the Veteran subsequently filed an informal claim to reopen service connection for PTSD.  The RO denied the claim to reopen in a July 2005 rating decision.  In that decision, the RO determined the Veteran's alleged in-service stressors could not be verified and there was no confirmed diagnosis of PTSD that was specifically related to a particular stressor.  Although the Veteran submitted a July 2005 NOD, he did not perfect his appeal of the PTSD claim by filing a timely substantive appeal after the RO sent him a June 2006 SOC.  The June 2006 SOC indicated that the Veteran had not submitted credible supporting evidence to verify his alleged in-service stressors, despite the fact that there was now probative evidence of a nexus between a current PTSD diagnosis and the claimed in service stressors.  See 38 C.F.R. § 3.304(f).  Therefore, at this point, the July 2005 RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.

On October 13, 2006, the Veteran's congressman subsequently filed an informal claim to reopen service connection for PTSD on behalf of the Veteran.  The RO eventually reopened the Veteran's PTSD claim and granted service connection for PTSD in the March 2009 rating decision on appeal.  The RO assigned an effective date of October 13, 2006, for the award of service connection for PTSD, which was the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The RO did not discuss the specific date entitlement arose for service connection for PTSD.  

In the March 2009 rating decision, the RO based the grant of service connection on an April 2006 VA psychological examination that found that the Veteran had a confirmed diagnosis of PTSD in accordance with DSM-IV that is the result of an in-service stressor.  The RO's award of service connection for PTSD was also based on the receipt of additional service department unit records from USASCURR in November 2007 and from the JSRRC in October 2008.  The RO also secured the Veteran's complete set of SPRs in August 2007 that verified his unit location at the time of the alleged stressor in question.  Specifically, the SPRs and service unit records from USASCURR/JSRRC provided the missing element of a verified in-service stressor as they indicated that the Veteran was present in May 1971 with the 213th Engineering Detachment in Binh Thuy, Vietnam, at the time of an enemy attack on this outpost.  Four soldiers were confirmed as wounded during that attack.  The Veteran stated he hid in a bunker.  The stressor was conceded.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (noting that the fact that a Veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks).  

The Veteran filed a NOD with the October 13, 2006 effective date assigned, and the effective date appeal has now reached the Board.  The Veteran seeks an earlier effective date of November 5, 1987, based on the earliest, original claim for service connection for PTSD submitted at that time.  The Veteran admits that normally, the claim would be denied because there were subsequent final denials by both the RO and the Board on the issue of service connection for PTSD.  Thus, generally, the effective date could not be before the October 13, 2006 claim to reopen service connection for PTSD.  However, the Veteran argues that in the instant case an earlier effective date is warranted pursuant to the provisions of 38 C.F.R. § 3.156(c), based on the receipt of additional service department unit records from USASCURR in November 2007 and from the JSRRC in October 2008, which confirmed one of the Veteran's alleged stressors for purposes of PTSD entitlement.  Besides not having to submit new and material evidence, the benefit of 38 C.F.R. §3.156(c) is to assign the earliest possible effective date without the Veteran having to demonstrate clear and unmistakable error in a prior final determination.  See February 2010 and June 2014 attorney letters.

Upon review of the evidence of record, an earlier effective date of November 5, 1987, is warranted for the award of service connection for PTSD.  See 38 C.F.R. §3.156(c).  This earlier effective date is based on the receipt of credible supporting evidence from USASCURR and from the JSRRC establishing that one of the Veteran's in-service stressors is verified as having occurred.  

As noted above, the March 2009 rating decision that granted service connection was based in part on an April 2006 VA psychological examination, but was also based upon the receipt of additional service department unit records from USASCURR in November 2007 and from the JSRRC in October 2008, as well as the Veteran's SPRs.  These documents verified his unit location at the time of the alleged stressor in question, revealed that the Veteran was present in May 1971 with the 213th Engineering Detachment in Binh Thuy, Vietnam, at the time of an enemy attack on this outpost.  

Because the award of service connection for PTSD in the March 2009 rating decision was based, at least in part, on official service department records, the provisions of 38 C.F.R. § 3.156(c) were for application and should have been considered by the RO when it assigned the effective date for PTSD.  Instead, the RO assigned the effective date based on the October 13, 2006 claim to reopen.  But the former May 1988, May 1990, and July 2005 rating decisions and December 1990 Board decision should have been reconsidered.  That is, these prior decisions for service connection for PTSD are not final as they did not include a review of all of the Veteran's relevant service department records - in particular, his complete SPRs, and various unit records cited by USASCURR in November 2007 and from the JSRRC in October 2008, which confirmed the Veteran's in-service PTSD stressor of an enemy mortar attack in May 1971 in Binh Thuy, Vietnam.  Under 38 C.F.R. § 3.156(c), these unit records were a basis for reconsideration of the PTSD claim and a basis for the granting of an earlier effective date.  In other words, new and material evidence was not necessary to reopen the original November 5, 1987 PTSD claim; rather, this claim should simply have been reviewed on a de novo basis, and could serve as the date of an earlier effective date for the award of service connection.  See 38 C.F.R. § 3.156(c) (2013); Vigil, 22 Vet. App. at 66-67. 

The Board has also considered that reconsideration based upon newly acquired service department records does not include records that VA could not have obtained when it previously decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2).  This provision is inapplicable to this appeal.  In December 1989 the Veteran provided a detailed stressor statement that should have been sufficient to verify his mortar attack stressor at that time.  Although the stressor statement listed a collection of stressors, the Veteran named his unit (identified as the 213th Engineering Detachment) and reported that it was subject to enemy attacks on a bi-monthly basis at his base camp (identified as Binh Thuy) from the middle of 1970 to late 1971.  

To verify these mortar attacks on his unit, the ESG would merely have had to secure the Veteran's unit records at that time.  However, instead, the ESG responded in April 1990 that the Veteran had not provided specific information required to verify any of his alleged stressors.  The ESG also provided a generic paragraph to the effect that with regard to mortar and rocket attacks, it would have been "uncommon for a Veteran to have served in Vietnam without having been rocketed or mortared during the time he served there."  Thus, the ESG acknowledged that the Veteran was likely exposed to enemy mortar attacks in Vietnam.  The Board finds the Veteran provided sufficient information in his December 1989 statement for the service department to have verified the May 1971 mortar attack stressor on his unit in Vietnam.  Therefore, since the Veteran was previously fully cooperative in providing the information necessary to verify the stressor in question, he cannot be denied an earlier effective date by application of 38 C.F.R. § 3.156(c)(2).  The information needed to verify the stressor in question was part of the claims folder and had been provided by the Veteran at that earlier date in December 1989.  

With regard to the date of claim (November 5, 1987), the Board emphasizes that the claims folder contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for PTSD between the time of his discharge from service in September 1975 until November 5, 1987, the date of his original claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Board's actions are bound by the applicable law and regulations as written and has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  Thus, the proper date of claim is the date that the earliest formal claim for service connection for PTSD was received - November 5, 1987.  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  The date of entitlement in the present case is based on the legal requirements for PTSD at the time of the March 2009 rating decision: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in service stressor.  38 C.F.R. § 3.304(f) (2009).   

In this case, as to the date of entitlement, an October 26, 1987 VA psychiatric examiner rendered a diagnosis of PTSD, combat-related, in remission, as the result of his various traumatic experiences in Vietnam.  This provides medical evidence of a link between current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As such, the criteria for entitlement to service connection for PTSD were arguably met as early as October 26, 1987.  

An award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Here, the date of claim (November 5, 1987), is later than the date entitlement arose for PTSD, (October 26, 1987).   

Accordingly, the Board concludes that November 5, 1987 is the proper effective date for the award of service connection for PTSD.  38 U.S.C.A. § 5107(b). 

IV.  Earlier Effective Date for Coronary Artery Disease - Prior to July 30, 2003

The Veteran filed an informal claim for service connection for a heart attack (myocardial infarction) as secondary to PTSD, which was received by the RO on July 30, 2003. 

In a June 2006 rating decision, the RO denied the Veteran's claim for service connection for coronary artery disease (i.e., myocardial infarction).  The Veteran was notified of that decision and of his appellate rights, but he did not submit a timely NOD.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the June 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103. 

Effective August 31, 2010, ischemic heart disease (including coronary artery disease, was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  

In a December 2010 rating decision, the RO granted service connection for coronary artery disease.  The RO established an effective date of July 30, 2003, the date of receipt of the Veteran's original claim for service connection for coronary artery disease.  This effective date was awarded under the Nehmer case and 38 C.F.R. § 3.816(c)(2).  In any event, the Veteran filed a December 2011 NOD with the effective date assigned for the award of service connection for coronary artery disease.  This effective date appeal has now reached the Board.  

The Veteran contends that the effective date assigned for the award of service connection for coronary artery disease - July 30, 2003, is not correct.  He seeks an earlier effective date of July 7, 1998, the date he was first hospitalized for a heart attack.  In an earlier VA Form 21-526, received by the RO on November 5, 1987, the Veteran stated he was seeking service connection for "Agent Orange."  The November 5, 1987 claim for benefits did not specifically mention any heart disorder.  Regardless, the Veteran maintains that this was actually a claim for service connection for a heart disorder based on Agent Orange exposure.  In essence, he is asking that the earlier November 5, 1987 claim be liberally construed.  Since the first evidence of coronary artery disease arising (July 7, 1998), is later than the date of the original claim for a heart disorder (November 5, 1987), the Veteran believes the proper effective date for the award of service connection for coronary artery disease is July 7, 1998 - the date the disability first arose.  See January 2014 and June 2014 attorney letters.

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.  

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2013).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a "Nehmer class member" is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law, since he is a Vietnam Veteran who has been diagnosed with a covered herbicide disease - coronary artery disease. 

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

As to 38 C.F.R. § 3.816(c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  This paragraph is not applicable in this particular Veteran's case, as there is no evidence of record or allegation from the Veteran or his attorney that he filed a claim for service connection for coronary artery disease within one year of his September 1975 separation from active service.   

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) An intent to apply for benefits; (2) An identification of the benefits sought; and (3) A communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The RO established an effective date of July 30, 2003, the date of receipt of the Veteran's original claim for service connection for a heart disorder.  This effective date was correctly awarded under Nehmer.  That is, since the Veteran's claim was received between May 3, 1989 and August 31, 2010, his claim for an earlier effective date is covered under Nehmer per 38 C.F.R. § 3.816(c)(2).  In these situations, by law, the effective date of the award will be the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  In the present case, the RO correctly determined that the date of claim (July 30, 2003) was later than the date entitlement arose (July 7, 1998 based on first probative evidence of a heart disorder in the record).  As such, the date of claim (July 30, 2003) was the correct effective date assigned under the 38 C.F.R. § 3.816 Nehmer provisions.  Therefore, since the effective date was awarded under Nehmer, it is not necessary to consider the effective date of the award in accordance with the liberalizing law provisions of § 3.114.  See 38 C.F.R. § 3.816(c)(4).

Upon review of the evidence of record, an effective date earlier than July 30, 2003, for the award of service connection for coronary artery disease is not warranted under the Nehmer provisions.  

In this regard, the claims folder contains no communication from the Veteran or his attorney indicating an intent to seek, or a belief in entitlement to, service connection for a heart disorder either pending before VA on May 3, 1989, or received by VA between May 3, 1989 and the effective date of the presumptive regulation for the covered disease (here August 31, 2010).  38 C.F.R. §§ 3.1(p), 3.155(a), 3.816(c)(2).  In making this determination, the Board has considered that under the Nehmer provisions of 38 C.F.R. § 3.816(c)(2)(i), a claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  

In a November 1987 VA Form 21-526, the Veteran filed for service connection for an unspecified Agent Orange disability and PTSD.  But notably, the November 1987 application for benefits did not specifically mention a heart disorder or any symptoms of a heart disorder.  In addition, Agent Orange in itself is not a disability.  

A January 1988 VA examination revealed no heart abnormalities, after objective examination.  VA treatment records in the 1980s and early 1990s were negative for any heart disorder.  They only showed treatment for folliculitis and psychiatric problems.  A November 1987 VA chest X-ray revealed a normal thoracic cage.  In January 1988, the Veteran underwent a VA Agent Orange Registry examination, which revealed folliculitis of the face, back, and upper chest.  The Veteran also complained of cold feet and numbness of the fingers, but no diagnosis was rendered upon examination.  In October 1988, the Veteran filed a timely Substantive Appeal for the issue of service connection for a skin condition due to Agent Orange exposure.  Again, there was no mention of a heart disorder or any symptoms of a heart disorder.  Several years later, in a February 1994 statement, the Veteran reminded the RO that he was still claiming service connection for chloracne as a result of exposure to Agent Orange.  Again, there was no mention of a heart disorder or any symptoms of a heart disorder.  He stated that he has been awaiting the issuance of the final regulations on the herbicide issue from the VA.

After reviewing the pertinent evidence listed above, the Board finds that the Veteran's statements and VA treatment records and VA examinations at that time did not identify the benefit sought in accordance with 38 C.F.R. § 3.155(a).  In this respect, in order to identify the benefit sought, a claimant merely may refer to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  None of the records or Veteran's statements identified any heart disorder.  The first medical evidence of any heart disorder was the July 1998 private hospitalization records for a myocardial infarction.  Notably, the "Past Medical History" section of these July 1988 records indicated that the Veteran had no prior history of heart problems.  

Moreover, the Veteran did not show an intent to apply for benefits.  38 C.F.R. §§ 3.1(p), 3.151, 3.155(a).  The Veteran did not mention or identify any heart disability resulting from herbicide exposure.  He did not submit evidence of the earliest manifestations of any heart symptoms.  Rather, he requested service connection for a skin disorder due to herbicide exposure, as well as a left arm scar, but he did not request service connection for a heart disorder.  If he intended to file for service connection for a heart disorder in the 1980s or 1990s, there is no logical reason why he would not have stated so in his various statements.  The fact remains that none of the above records, nor any subsequent correspondence from the Veteran until July 2003, indicated that he intended to seek service connection for a heart disorder.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  The Board emphasizes that in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.  

The Veteran's attorney argues that the November 1987 VA Form 21-526, requesting service connection for an unspecified Agent Orange disability, should be interpreted as the earliest claim of record for service connection for a heart disorder.  The Board notes, however, that it is not logical that the Veteran filed a claim for a disorder that was not yet diagnosed:  the lay and medical evidence at that time does not reveal any indication of a heart disorder; a January 1988 VA examination, in particular, revealed no heart abnormalities.  

In addition, the claims folder does not contain any earlier rating decision or Board decision in which the RO or the Board adjudicated service connection for a heart disorder in the 1980s or 1990s.  See 38 C.F.R. § 3.816(c)(1), (c)(2)(ii).  In making this determination, the Board has considered that a prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1). 

In this regard, in a May 1988 rating decision, the RO denied service connection for residuals of Agent Orange, to include folliculitis of the face, back, and upper chest.  The RO also granted service connection for a left arm scar.  But the RO did not mention any heart disorder in this rating decision, even implicitly.   In August 1988, the Veteran filed a NOD with this rating decision.  In September 1988, the RO responded by issuing a SOC that continued to deny service connection for residuals of Agent Orange exposure.  The Veteran's skin disorder - folliculitis, was mentioned by the RO in this SOC, but there was no mention of any heart disorder.  In October 1988, the Veteran filed a timely Substantive Appeal for the issue of service connection for a skin condition due to Agent Orange exposure.  The appeal reached the Board in November 1989, at which time it remanded the issue of service connection for residuals of exposure to Agent Orange to the RO, until such time as regulations were issued for herbicide disorders pursuant to the Nehmer case.  The RO subsequently issued a May 1990 Supplemental Statement of the Case (SSOC) that also deferred a decision regarding service connection for Agent Orange residuals, pending revised regulatory amendments for herbicide exposure.  Neither the Board remand nor the SSOC mentioned any heart disorder.  Several years later, in a February 1994 statement, the Veteran reminded the RO that he was still claiming service connection for chloracne as a result of exposure to Agent Orange.  He stated that he has been awaiting the issuance of the final regulations on the herbicide issue from the VA.  In an April 1994 rating decision, the RO again denied service connection for a skin disorder, including chloracne, as due to Agent Orange exposure.  Once again, there was no mention of any heart disorder.  In summary, there is no reasonable basis to construe any of these earlier rating decisions or Board decisions as denying compensation for service connection for a heart disorder, even implicitly.  38 C.F.R. § 3.816(c)(1).

The Board is aware that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well, based on several factors.  Adams, 568 F.3d at 962-63.  However, in the instant case, there was no explicit or implicit reference to a heart disorder in any of the earlier rating decisions or Board decisions dated in the 1980s or 1990s, and there was no earlier informal claim from the Veteran for service connection for a heart disorder.  This is discussed in great detail above.  It follows that the "implicit denial rule" holdings do not change the Board's denial of this earlier effective date claim in the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams, 568 F.3d at 963-64) (the four factors to be considered includes: (1) the specificity of the claims or the relatedness of the claims; (2) the specificity of the adjudication; (3) timing of the claims; and (4) whether the claimant is represented).  

Thus, the currently assigned effective date of July 30, 2003 for service connection for coronary artery disease, which was based upon consideration of the Nehmer guidelines, is proper.  As discussed above, the date of claim for service connection for coronary artery disease is later than the date of entitlement.  Since the Nehmer requirements of 38 C.F.R. § 3.816 (c)(2) are met in the present case, it is not necessary to consider the liberalizing law provisions of 38 C.F.R. § 3.114.  See 38 C.F.R. § 3.816(c)(4).  That is, 38 C.F.R. § 3.114 can only be applied when the Veteran's claim was filed after August 31, 2010 (the effective date of the liberalizing legislation), which is not the case here.  

As the preponderance of the evidence is against the Veteran's claim for an effective date earlier than July 30, 2003 for the award of service connection for coronary artery disease, the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Effective October 13, 2006, an increased initial 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.

An earlier effective date of November 5, 1987, for the grant of service connection for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.    

An effective date earlier than July 30, 2003 for the award of service connection for coronary artery disease is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the issues of service connection for a skin disorder and an increased initial rating in excess of 10 percent for coronary artery disease.  

First, the Veteran was last provided a VA examination in connection with his service-connected coronary artery disease in January 2010, which was over four year and a half years ago.  There is a suggestion that his heart disability has continued to worsen since that time.  See attorney's January 2014 substantive appeal.  The January 2010 VA examiner also did not have access to the claims folder.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected coronary artery disease.  

Second, the Board finds that additional development of the evidence is required for the issue of entitlement to service connection for a skin disorder, to include as due to herbicide (Agent Orange) exposure.  

In this regard, in a November 1987 claim, the Veteran filed for service connection for an unspecified Agent Orange disability.  In direct response, in January 1988, the Veteran underwent a VA Agent Orange Registry examination, which revealed folliculitis of the face, back, and upper chest.  In a May 1988 rating decision, the RO denied service connection for residuals of Agent Orange, to include folliculitis of the face, back, and upper chest.  In August 1988, the Veteran filed a NOD with this decision.  In September 1988, the RO responded by issuing a SOC that continued to deny service connection for residuals of Agent Orange exposure.  The Veteran's skin disorder - folliculitis, was mentioned by the RO in this SOC.  In October 1988, the Veteran filed a timely VA Form 9 (Substantive Appeal) for the issue of service connection for a skin condition due to Agent Orange exposure.  The appeal reached the Board in November 1989, at which time it remanded the issue of service connection for residuals of exposure to Agent Orange to the RO, until such time as regulations were issued for herbicide disorders pursuant to the Nehmer case.  The RO subsequently issued a May 1990 SSOC that also deferred a decision regarding service connection for Agent Orange residuals, pending revised regulatory amendments for herbicide exposure.  Notably, despite the issue having reached the Board in 1989, there is no indication in the record that the Board issued a final decision for the issue of service connection for a skin disorder due to herbicide (Agent Orange) exposure.

In the interim, Congress passed the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116) (the 1991 Act).  The 1991 Act established a presumption of herbicide exposure for veterans who served in Vietnam and who developed one of the listed diseases.

Several years later, in a February 1994 statement, the Veteran reminded the RO that he was still claiming service connection for chloracne as a result of exposure to Agent Orange.  He stated that he has been awaiting the issuance of the final regulations on the herbicide issue from the VA.  In an April 1994 rating decision, the RO again denied service connection for a skin disorder, including chloracne, as due to Agent Orange exposure.  The Veteran did not appeal the RO's denial within one year as it was already on appeal.

Regardless, a pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review (i.e., a Board decision), whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

In the present case, the Veteran clearly appealed the issue of service connection for a skin disorder due to herbicide exposure all the way to the Board.  That is, for this issue, the Veteran filed an August 1988 NOD to the RO's rating decision, and an October 1988 Substantive Appeal to the RO's SOC.  Both documents were filed in a timely fashion.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302.  A "pending claim before the Board that is placed in appellate status cannot be resolved absent appellate adjudication of the matter [by the Board] or an RO decision granting the full benefit sought on appeal."  Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) (upholding earlier Veteran's Court decision in Jones).  "Only a subsequent Board decision can resolve an appeal that was initiated but not completed."  Juarez v. Peake, 21 Vet. App. 537, 543 (2008).  

By virtue of the August 1988 NOD and October 1988 Substantive Appeal, the Veteran's original November 1987 claim for service connection for a skin disorder due to herbicide exposure remains open and pending before the Board, since it has not been finally adjudicated.  See 38 C.F.R. § 3.160(c); Myers v. Principi, 16 Vet. App. 228, 236 (2002).  That is, the May 1988 rating decision and the April 1994 rating decision that denied service connection for a skin disorder due to herbicide exposure were not final.  Neither rating decision constituted a decision rendered by an appellate body (i.e., a Board decision).  Jones, 619 F.3d at 1371-72.  Neither rating decision resolved the original, pending November 1987 claim.  Therefore, the AOJ should take appropriate steps to redevelop and adjudicate the pending November 1987 claim for service connection for a skin disorder due to herbicide (Agent Orange) exposure, in light of all the evidence of record.  

Third, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Albuquerque, New Mexico, dated after July 2013.   

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Albuquerque, New Mexico, VA healthcare system dated from July 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Take the appropriate steps to develop the earlier, open and pending November 1987 claim for service connection for a skin disorder due to herbicide (Agent Orange) exposure, in light of all the evidence of record.  Confirm with the Veteran and his attorney that they wish to continue to pursue this appeal.    
  
3.  After any additional records are associated with the claims file, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected coronary artery disease.  Access to the paper and electronic claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.  

The examiner should address whether the Veteran's service-connected coronary artery disease results in: 

(a) a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or

(b) evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; or

(c) left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or

(d) congestive heart failure.

The examiner should also include a statement as the effect of the Veteran's service-connected coronary artery disease on his occupational functioning and daily activities.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the remaining service connection issue for a skin disorder, to include as due to herbicide exposure, and the increased rating issue for coronary artery disease.  If either benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


